FIFTH DIVISION
                              MCFADDEN, P. J.,
                           BRANCH and BETHEL, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  September 8, 2017




In the Court of Appeals of Georgia
 A17A0794. THE STATE v. WALKER.

      BRANCH, Judge.

      After Jerry Walker was indicted for child molestation occurring between

January and December 2011, the State filed a notice of its intent to introduce child

hearsay evidence, and Walker filed a motion in limine to exclude that evidence. The

trial court granted Walker’s motion on the ground that former OCGA § 24-3-16,

rather than OCGA § 24-8-820, applied to the case. On appeal, the State argues that

OCGA § 24-8-820 should apply. We disagree and affirm.

      Although we would normally review a trial court’s decision as to the admission

or exclusion of evidence only for an abuse of discretion, “[t]he interpretation of a

statute is a question of law, which is reviewed de novo on appeal.” Jenkins v. State,

284 Ga. 642, 645 (2) (670 SE2d 425) (2008) (citation and punctuation omitted).
      The relevant facts are not in dispute. The victim was born on April 4, 2000. In

late March or early April 2015, the victim told her aunt that Walker, her custodial

parent, had molested her at some point in 2011. In August 2015, Walker was indicted

for molesting the victim. The statement at issue in this appeal is a forensic interview

of the victim by a child advocate recorded on April 2, 2015, 2 days before the

victim’s 15th birthday. After the State served Walker with a notice of its intent to

introduce the interview into evidence, Walker moved to exclude it.

      At the hearing on Walker’s motion in limine, the trial court noted that although

OCGA § 24-8-8201 now authorizes the admission of child hearsay statements “made

      1
          The current statute provides in full:

      A statement made by a child younger than 16 years of age describing
      any act of sexual contact or physical abuse performed with or on such
      child by another or with or on another in the presence of such child shall
      be admissible in evidence by the testimony of the person to whom made
      if the proponent of such statement provides notice to the adverse party
      prior to trial of the intention to use such out-of-court statement and such
      child testifies at the trial, unless the adverse party forfeits or waives such
      child’s testimony as provided in this title, and, at the time of the
      testimony regarding the out-of-court statements, the person to whom the
      child made such statement is subject to cross-examination regarding the
      out-of-court statements.


2013 Ga. L. p. 222 (H. B. 349), § 13 (emphasis supplied.)

                                            2
by a child younger than 16 years of age,” the Legislature expressly provided that the

new statute “shall become effective on July 1, 2013, and shall apply to offenses which

occur on or after that date.” 2013 Ga. L. p. 222, § 21. The same Act also provided that

“[a]ny offense occurring before July 1, 2013, shall be governed by the statute in effect

at the time of such offense.” Id. On the basis of this language, the trial court

concluded that former OCGA § 24-3-16, which authorized the admission of only

those hearsay statements made by a child “under the age of 14 years,” rendered this

victim’s statement about Walker’s 2011 actions, which was made just before her 15th

birthday, inadmissible.

      Since the trial court issued its ruling, this Court has held that the admissibility

of a child hearsay statement as to an act of child molestation occurring before July 1,

2013 is controlled by former OCGA § 24-3-16. Laster v. State, 340 Ga. App. 96, 99

(1), n. 2 (796 SE2d 484) (2017); see also Harris v. State, 340 Ga. App. 865, 873 (3)

(798 SE2d 498) (2017) (citing Laster for the proposition that OCGA § 24-8-820

“does not apply” to an offense committed between February 2010 and January 2011).

In Laster, we concluded that because the offense at issue in that case occurred “before

July 1, 2013,” the case was

      governed by OCGA § 24-3-16 (2012), which was in effect at the time
      [the defendant] committed the offenses. See Ga. L. 2013, p. 222, 243 §

                                           3
      21 (expressly providing that “[a]ny offense occurring before July 1,
      2013, shall be governed by the [Child Hearsay Statute] in effect at the
      time of such offense”).


Laster, 340 Ga. App. at 99 (1), n. 2.

      The State seeks to avoid the conclusion that the former statute applies by

arguing that the time of trial should determine the effective date of current OCGA §

24-8-820, and that this rule of evidence, being a procedural one, should apply

retroactively. See, e.g., Mason v. Home Depot USA, 283 Ga. 271, 278 (4) (658 SE2d

603) (2008). But arguments as to the retroactive application of a procedural rule may

be considered only “if the Legislature did not express a contrary intention,” State v.

Hill, 321 Ga. App. 679, 680-681 (742 SE2d 497) (2013) (citation and punctuation

omitted) — that is, if the [L]egislature did not express its will as to the effective date

of the statute at issue. Here, the Legislature explicitly provided that OCGA § 24-8-

820 “shall become effective on July 1, 2013, and shall apply to offenses which occur

on or after that date,” while “[a]ny offense occurring before July 1, 2013, shall be

governed by the statute in effect at the time of such offense.” Ga. L. 2013, p. 222, §

21. The trial court thus did not err when it concluded that former OCGA § 24-3-16

applies to the offense at issue, which took place at some point in 2011. Laster, 340
4
Ga. App. at 99 (1), n. 2. We therefore affirm the trial court’s grant of Walker’s motion

in limine as to this victim’s statement.

      Judgment affirmed. McFadden, P. J., and Bethel, J., concur.




                                           5